Case 1:20-cv-06129-WFK-RER Document 1-1 Filed 12/17/20 Page 1 of 18 PageID #: 8




                             EXHIBIT A
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                              INDEX NO. 505916/2020
         Case
NYSCEF DOC.   1:20-cv-06129-WFK-RER
            NO. 1                   Document 1-1 Filed 12/17/20 PageRECEIVED
                                                                     2 of 18 PageID #: 03/09/2020
                                                                              NYSCEF:  9



                SUPREME                       COURT                 OF     THE           STATE               OF      NEW YORK                                           Index              No.:                            /20
                COUNTY                   OF         KINGS
                ------         -----          ----------------------------------------------------X                                                                          Plaintiffs              designate
                JOHN              DOE,                                                                                                                                        KINGS                 COUNTY
                                                                                                                                                                                   as place           of trial.
                                                                                   Plaintsff,

                                                                                                                                                                             The       basis         of venue              is
                                                  -against           -
                                                                                                                                                                             Plaintiff's              residence


                                                                                                                                                                                       SUMMONS
                WOODS                         SERVICES,                         INC.             and           CRESTWOOD
                SERVICES,                       INC.,                                                                                                                  Plaintiff              resides         in    Kings

                                                                                                                                                                                             County
                                                                                   Defendants.
                -------------------------                                      ------------------------------------X


                To       the     above-named                    defendants:



                                  YOU           ARE          HEREBY                   SUMMONED                          to    answer       the
                complaint               in     this     action           and     to    serve       a copy          of        your    answer            or,     if    the     complaint                is not        served
                with           this     summom,                to    serve            a notice         of     appearance,                 on     the      Plaintiff's                Attorneys               within             20
                days       after        the      service         of this         summons,               exclusive              of   the    day       of      service          (or      within         30 days             after
                the      service         is complete                 if this          summons               is not       personally             delivered               to    you          within       the        State         of
                New            York):          and      in    case        your         failure         to    appear            or   answer,            judgement                    will      be     taken          for     the
                relief         demanded               herein.


                A COPY                  OF        THIS           SUMMONS                        WAS          FILED              WITH            THE            CLERK                  OF          THE         COURT,
                KINGS                  COUNTY                   ON                                      IN        COMPLIANCE                              WITH               CPLR                 §§305(a)            AND
                306(a).


                Dated:            New         York,          New      York
                                  March           9, 2020


                                                                                                                                           MERSON                      LAW,            PLLC




                                                                                                                                    By:
                                                                                                                                           Jordan             K            erson
                                                                                                                                           Attorneys                 for     Plaintiff
                                                                                                                                                                    58d'                     34th
                                                                                                                                               150     East                  Street                  PlOOr
                                                                                                                                           New            York,         New           York          10155

                                                                                                                                           (212)             603-9100




                                                                                                 1 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                              INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 PageRECEIVED
                                                                    3 of 18 PageID #: 10
                                                                             NYSCEF:  03/09/2020




                TO:
                WOODS          SERVICES,        INC.
                40    Martin   Gross    Drive

                Langhorne,       PA    19047




                CRESTWOOD               SERVICES,      INC.
                40    Martin   Gross    Drive

                Langhorne,      PA     19047




                                                              2 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                  INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 PageRECEIVED
                                                                    4 of 18 PageID #: 11
                                                                             NYSCEF:  03/09/2020




                SUPREME                    COURT                  OF THE              STATE            OF NEW YORK                                            Index      No.:                                  /19
                COUNTY                    OF KINGS
                ---------__________..-------------------------------------------··---X
                JOHN            DOE,


                                                                               Plaintsff,

                                                                                                                                                              VERIFIED
                                                 -against          -
                                                                                                                                                              COMPLAINT


                WOODS                      SERVICES,                          INC.,             and            CRESTWOOD
                SERVICES,                     INC.,


                                                                               Defendants.
                --------------------                              ---------------------------------------X



                                Plaintiffl,           above        named,             complaining               of the       defendants,               by     MERSON                 LAW,


                PLLC.,            respectfully               allege(s):


                                                                                      NATURE                OF THE_CLAIM


                1.            This        is a case          of   Plaintiff           John      Doe         who     was       sexually               abused         as a child            by    Tim        Riley


                              ("Riley")              and      Matt        McCall              ("McCall")                at    and         of     Woods             Services,             Inc.      ("Woods



                              Services")             and      Crestwood               Services,          Inc.     ("Crestwood                   Services").


                2.            Riley        and       McCall            were      counselors             at Woods              Services               and/or        Crestwood              Services          who


                              were        responsible              for     Plaintiff           and      other      residents              and/or            students         of    Woods             Services


                              and/or          Crestwood              Services.          Riley         was       known        among             the     commüñity               and       the    children           as


                              a sexual            predator.             McCall          was       known            among            the        community               and        the     children          as      a


                              sexual        predator.


                3.            Despite          the     Woods             Services            and/or         Crestwood              Service's             knowledge                that     Riley       and/or


                              McCall           sexually           abused         children             and/or       had       the    propensity                to    sexually            abuse      children,




                1 Plaintiff                                                      he is a victim             of a sex crime          pursuant          to N.Y.
                                  uses a psendsirfra               because                                                                                         Civ. Rights           § 50-b and other
                statutory        and common                law principles.




                                                                                             3 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                       INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 PageRECEIVED
                                                                    5 of 18 PageID #: 12
                                                                             NYSCEF:  03/09/2020




                     the       Woods             Services             and/or         Crestwood                    Services                allowed           Riley         and       McCall             unfettered


                     access           to children,              on        company              premises            without              proper           supervision.


               4.    At        all     times           herein             mentioned,                 Woods                   Services         and/or              Crestwood                  Services             were


                     residential                and/or              day      facilities           that        was             supposed              to     care      for        and       protect             autistic



                     children,            such         as Plaintiff.


                5.   Beginning                  in      or      about             2004         and        continuing                  until         approximately                      2006,          Riley         and



                     McCall,              while              under          the      scope           of       employment                      with          the     Woods                Services              and/or


                     Crestwood                   Services                 and       while            acting             on       behalf            of      the      Woods                Services              and/or


                     Crestwood                   Services,                 Riley          and        McCall                  would          sexually              abuse          Mr.         Plaintiff,            then


                     between             sixteen              and      eighteen             years         old,         forcing          him        to     perform            oral      sex      on     them         and


                     other           sexual      and         physical             abuse.


               6.    Plaintiff            brings             this     lawsuit             to     recover               for      the       emotional               and      physical                suffering             he


                     endured             because              of     the      negligence                of       the     Woods              Services             and/or         Crestwood                  Services


                     and        to     make          sure       no        other     child         is forced              to      suffer       the        abuse      and         physical             and       mental


                     trauma            he felt         and      continues            to feel.


                                                                                                             PARTIES


               7.    At       all     times          herein          mentioned                  defendant                WOODS                   SERVICES,                      INC.         was          a not      for


                     profit          corporation                incorporated                   in the        state       of      Pennsylvania                 and       by      virtue        of     the    laws         of


                     the      State       of    Pennsylvania.


                8.   At       all     times          herein          mentioned,                 defendant                WOODS                 SERVICES,                      INC.           was       located           at


                     40    Martin              Gross         Drive,         Langhorne,                Pennsylvania                        19047.




                                                                                           4 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                        INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 PageRECEIVED
                                                                    6 of 18 PageID #: 13
                                                                             NYSCEF:  03/09/2020




                9.    At    all    times        herein         mentioned,            Riley       was    a counselor               operating                under          the      direction        and


                      control          of      defendant            WOODS               SERVICES,                    INC.,           and      its         agents,           servants            and/or


                      employees.


                10.   At    all      times          herein      mentioned,            McCall           was     a counselor                 operating               under           the     direction


                      and       control         of     defendant         WOODS                 SERVICES,                  INC.,        and       its       agents,           servants           and/or


                      employees.


                11.   At     all      times           herein       mentioned,                Riley      was      an       agent,           servant              and/or             employee              of


                      defendant              WOODS              SERVICES,                INC.


                12.   At     all      times          herein      mentioned,              McCall          was         an      agent,         servant             and/or             employee              of


                      defendant              WOODS              SERVICES,                INC.


                13.   At    all    times        herein         mentioned          defendant            CRESTWOOD                           SERVICES,                         INC.        was     a not


                      for   profit          corporation            incorporated              in the    state    of    Pennsylvania                     and      by        virtue      of the      laws


                      of the       State       of     Pennsylvania.


                14.   At     all      times          herein        mentioned,            defendant             CRESTWOOD                               SERVICES,                         INC.      was


                      located         at 40         Martin      Gross       Drive,       Langhorne,            Pennsylvania                  19047.



                15.   At    all    times        herein         mentioned,            Riley      was     a counselor               operating               under           the      direction        and


                      control         of     defendant          CRESTWOOD                        SERVICES,                   INC.,         and      its    agents,            servants          and/or


                      employees.


                16.   At    all      times          herein      mentioned,            McCall           was     a counselor                 operating               under           the     direction


                      and       control         of     defendant         CRESTWOOD                           SERVICES,                 INC.,              and       its     agents,         servants


                      and/or         employees.


                17.   At     all      times           herein       mentioned,                Riley      was      an       agent,           servant              and/or             employee              of


                      defendant              CRESTWOOD                       SERVICES,                 INC.




                                                                                  5 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                  INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 PageRECEIVED
                                                                    7 of 18 PageID #: 14
                                                                             NYSCEF:  03/09/2020




                18.   At      all     times             herein         mentioned,                   McCall           was          an      agent,       servant             and/or        employee                   of



                      defendant              CRESTWOOD                               SERVICES,                   INC.



                19.   At       all         times           herein             mentioned,                 defendants                     WOODS                  SERVICES,                       INC.            and


                      CRESTWOOD                               SERVICES,                      INC.       were       agents,             servants,           employees             and/or          alter       egos


                      of each         other.




                                                                                         FACTS           OF      THE            CASE


               20.    Defendant                   WOODS                    SERVICES,                     INC.            and        CRESTWOOD                             SERVICES,                       INC.'s


                      negligence                  and      recldessness                   caused,         allowed,              encouraged                  and/or         permitted            Riley          and


                                                                                                                                       defendants'
                      McCall           to        have         access         to     children,          including               on                                  premises,          without             proper



                      supervision,                  despite            its     knowledge                 that      Riley            and      McCall            sexually              abused          children


                      and/or          had        the      propensity                to    sexually           abuse         children,            and        therefore           are    responsible                  for


                      the     injuries             that       Plaintiff            incurred           because             but       for     Defendant                 WOODS              SERVICES,


                      INC.           and     CRESTWOOD                                   SERVICES,                 INC.'s              negligence,                 Plaintiff         would          not      have


                      suffered             the     mental            and          physical          anguish          inflicted             by      Riley       and        McCall.            Defendant's


                      gross         negligence,                recMess,             wanton,           and/or        willful            conduct        supports             punitive          liability.


               21.    Riley          and      McCall                sexually             assaulted           Plaintiff            and      many            other       young          students             and/or


                      racidents              of        Woods               Services             and/or          Crestwood                   Services.               Nonetheless,                 defendant


                      WOODS                      SERVICES,                        INC         and/or            CRESTWOOD                             SERVICES,                      INC.           failed          to


                      remove           Riley            and      McCall            from       their      positions              as counselors                or to take          any        steps      to keep


                      the     dangerous                 predators             away         from        children.           In     fact,      Woods            Services          and/or         Crestwood


                      Services              continued                 to     allow,           encourage                  and/or           permit           Riley         and     McCall              to      have


                      unfettered             access            to    children,            without         proper           supervision.




                                                                                           6 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                                     INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 PageRECEIVED
                                                                    8 of 18 PageID #: 15
                                                                             NYSCEF:  03/09/2020




                22.   At      all    times            herein            mentioned,                   Plaintiff              was        and        is     on     the      autism             spectrum.                 Plaintiff's


                      parents             enrolled              him       in        Woods                Services              and/or             Crestwood                   Services             in     2004          for     their


                      special            program              with        autistic             children.


                23.   In      approximately                        2004             and        continuing                     until         approximately                       2006,           Riley        and          McCall


                      would              sexually                 abuse            Plaintiff              in      his         room           at     Woods                Services                 and/or         Crestwood



                      Services,                on     the     train       to New                 York           for     Plaintiff's               home          visits         including                in Pennsylvania


                      Station            in New             York,         New           York             and      other            places.


                24.   Riley           and           McCall              would               corner              Plaintiff              in     his        room            at          Woods              Services              and/or


                      Crestwood                     Services            and         force         Plaintiff             to perform                  oral       sex       on     both         of    them          at the         same


                      time.


                25.   As      per        the        direction            of    Woods                 Services                 and/or         Crestwood                   Services,                Riley       and         McCall


                      would              escort        Plaintiff              on      the        train         home           to      New         York         from          Pennsylvania                   and         the     train


                      back          to     Pennsylvania.                       While               on      the        train           and     after           arrival          in         New       York,          Riley            and


                      McCall              forced            Plaintiff          to perform                      oral     sex         on them.


                26.   Riley          and          McCall              threatcñed                   and          brutally              abused            Plaintiff             in      order         to     keep          Plaintiff


                      from          revealing               the     assaults.


                27.   Riley          and        McCall              used           their         positions               of        power          and      authority                  as provided                to     them         by


                      Woods               Services             and/or          Crestwood                       Services               to gain          access           to    Plaintiff            to     sexually            abuse


                      him.


                28.   As       a result               of     the        actions             of      Riley             and          McCall,             Plaintiff              felt        and      continues               to       feel



                      ashamed,                 embarrassed                    and       humiliated.



                29.   As       such,           Plaintiff             suffered               catastrophic                      and       lifelong              injuries               as    a result         of        defendant


                      WOODS                    SERVICES,                           INC.           and/or              CRESTWOOD                               SERVICES,                         INC.'S           negligence




                                                                                                 7 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                              INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 PageRECEIVED
                                                                    9 of 18 PageID #: 16
                                                                             NYSCEF:  03/09/2020




                      in    undertaking                    a duty,            including                but        not        limited          to     in    locis       parentis,          in        failing          to protect


                      the       children             of      its       school           and/or             residential                 treatment               facilities          and         of     its      community,



                      including               Plaintiff,                  safe         from       McCall                      and/or          Riley            despite           Woods               Services                   and/or


                      Crestwood                  Services                   having              knowledge                       that        McCall               and/or           Riley             sexually                    abused


                      children              and/or           had           the     propensity                     to      sexually             abuse           children,           and/or              allowing                   Riley


                      and/or          McCall                to      continue               to    have             their         position             of    authority              and     power,                   and          Woods


                      Services              and/or          Crestwood                    Services                 failed        to adequately                    supervise              McCall              and/or               Riley.


                                    AS AND                FOR             A FIRST                CAUSE                     OF       ACTION                 FOR            NEGLIGENCE


                                                                          AGAINST                     WOODS                     SERVICES,                       INC.


                30.   Plaintiffs             repeat,               reiterate             and      reallege                    each        and        every          allegation             contained                       in     those


                      paragraphs                of        this      Complaint                   marked                 and      designated                 1. through              29.,        inclusive,                  with       the


                      same          force      and          effect          as if hereiñãfter                          set     forth      at length.


                31.   At      all    times           mentioned                    herein,         defendant                     WOODS                     SERVICES,                     INC.          owed            a duty              of



                      care,         including               but         not       limited             to     in        locis       parentis,              to    keep        the     children                  of     its        school


                      and/or           residential                     care        facility,               including                   plaintiff,              safe       from          sexual              abuse               by        its


                      counselors                under               its       supervision,                   including                   on         compañy               premises,                 and        control               that



                      ultimately              befell             the      plaintiff,            and        they         had        a duty          to supervise              McCall             and/or              Riley.


                32.   At    all      times       mentioned                       herein,         defendant                     WOODS                 SERVICES,                     INC.             and/or           its        agents,


                      servants              and/or               employees                  breached                    the        above-stated                    duty      in     a negligent,                         reckless,


                      willful         and      wanton                  usmums,             and        caused              Plaintiff           to be sexually                 assaulted.


                33.   As        a result             of      the          negligence                  of     defendant                    WOODS                    SERVICES,                         INC.            and/or               its



                      agents,           servants                   and/or              employees,                      Plaintiff              was         caused            serious            personal                    injuries,


                      emotional                 distress,                   mental              pain              and          suffering,                 mental            anguish                 and/or                 physical




                                                                                                8 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                                  INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 Page 10 of 18 PageID
                                                                    RECEIVED        #: 03/09/2020
                                                                              NYSCEF:  17




                      manifestations                         thereof,             and          other           losses,            all       of         which              have          not        as     of       yet           been


                       ascertained.


                34.   By         reason              of      the         foregoing,                Plaintiff               is     entitled              to         compeñsatory                       damages                    from


                      defendants                in        such      sums         as a jury                would          find     fair,         just    and         adequate.


                35.   By        reason         of     the         foregoing,               Plaintiff           is entitled                to punitive                damages                  from        defeñdañts                   in


                       such       sums         as a jury                would        find         fair,     just      and        adequate.

                                                                                                                                                                                                                                             1
                36.   The        amount              of     damages              sought            exceeds            the       jurisdiction                  of    all      lower          courts        which              would



                      otherwise               have          jurisdiction.


                37.   This        action        falls           within       exceptions                    to Article             16 of the              C.P.L.R.


                      AS AND              FOR             A SECOND                       CAUSE                OF ACTION                            FOR NEGLIGENT                                        HIRING,

                        RETENTION                               AND         SUPERVI__SION                            AGAIN__ST                                                                ICES,         INC.



                38.   Plaintiff            repeats,               reiterates             and       realleges               each         and        every            allegation                contained                 in     those


                      paragraphs                of        this      Complaint                marked                and      desigñated                  1. through                   37.,      inclusive,               with       the


                      same         force        and         effect         as if hereinafter                       set forth            at length.


                39.   Defendant                WOODS                       SERVICES,                        INC.,           had         a duty           to        supervise                and       prevent                known


                      risks        of     harm             to     the      children               and       students             of       its     schools             and/or            residential               treatment



                      facility           by    its        counselors.


                40.   Defendant                 was             negligent           in      hiring,           retaining               and         supervising                   their         personnel,                 such          as


                      McCall              and/or            Riley,          who          were          careless,            unskillful,                 negligent,                   reckless           and     acted             in     a


                      willful            and         wanton               maññer             in      not       possessing                   the         requisite              knowledge                    and          skill         of


                       counselors                and             other      school              and/or             residential                  treatment                 facility            officials           and          other


                       supervisors               who             should         have         properly               been        supervising                   the        counselors                and      other            school


                       and/or           residential                 care        facility           staff       to     ensure              the      safety           of      the        children           of      its        school


                       and/or           residential                care     facility.




                                                                                               9 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                                   INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 Page 11 of 18 PageID
                                                                    RECEIVED        #: 03/09/2020
                                                                              NYSCEF:  18




                 41.    Defendant               WOODS                         SERVICES,                       INC.               knew           or      should               have       known              Riley         and/or


                        McCall           sexually                    abused       and/or            had        the        propensity                   to        sexually           abuse            children        and      did



                        nothing          to    stop            it.


                 42.    As     a result          of        such          negligent            hiring,           supervising                     and         retention,              Plaintiff            was       caused         to


                        suffer        serious             personal             injuries,         emotional                    distress,              conscious               pain      and           suffering,          mental


                        anguish          and/or                physical           manifestations                       thereof,             and         other          losses,        all       of     which        have     not


                        as of yet            been         ascertained.


                 43.    By       reason             of         the        foregoing,              Plaintiff                 is     entitled                 to        compensatory                      damages            from


                        defendants              in        such         sums       as a jury             would             find     fair,        just        and        adequate.


                 44.    By     reason          of        the         foregoing,            Plaintiff           is entitled                 to punitive                  damages             from          defendants              in


                        such        sums       as a jury                would        find       fair,        just      and        adequate.


                 45.    The      amount              of    damages                sought         exceeds               the       jurisdiction                    of    all    lower         courts         which         would



                        otherwise             have         jurisdiction.


                 46.    This        action       falls           within        exceptions                to    Article             16 of the                C.P.L.R.


                   AS   AND         FOR         THE                  THIRD         CAUSE                 OF ACTION                              FOR NEGLIGENT                                        INFLICTION

                                 OF EMOTIONAL                                     DISTRESS                     AGAINST                      WOODS                       SERVICES,                       INC.



                 47.    Plaintiff            repeats,                reiterates        and        realleges                 each         and           every           allegation             contained             in     those


                        paragraphs              of        this         Complaint             marked                 and       designated                    1. through              46.,      inclusive,            with      the


                        same         force      and            effect       as if herein               set     forth          at length.



                 48.    Defendant               WOODS                       SERVICES,                        INC.           and         their          agents,           servants             and/or            employees,


                        knew         or reasonably                       should        have       known                that       the      failure           to properly               advise,            supervise          and


                        hire     Riley         and/or                McCall,         the       counselors                   who         sexually                  abused         Plaintiff,              would       and      did
             1

                        proximately                  result            in physical            and       emotional                  distress             to Plaintiff.




                                                                                             10 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                                         INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 Page 12 of 18 PageID
                                                                    RECEIVED        #: 03/09/2020
                                                                              NYSCEF:  19




                49.   Defendant                      WOODS                        SERVICES,                        INC.               and          their         agents,             servants            and/or            employees


                      knew               or     reasonably                        should          have             known                  that           the      sexual             abuse          and      other          improper


                      conduct                 would              and       did     proximately                     result            in physical                  and         emotional             distress          to Plaintiff.


                50.   Defêñdant                   has            the       power,          ability,            authority                       and       duty      to      intervene              with         and/or         stop        the


                      improper                   conduct                   that      resulted                 in     Plaintiff                    being           sexually                abused          by        Riley          and/or


                      McCall.


                51.   Despite                 said         knowledge,                  power             and          duty,               defendant                negligently                  failed         to     act     so     as     to



                      stop,          prevent,                   and      prohibit           the        improper                      conduct               that         resulted           in   Riley          and/or          McCall



                      sexually                abusing                 Plaintiff.


                52.   By       reason                  of         the       foregcing,                 Plaintiff                     is        entitled            to         compeñsatory                     damages               from


                      defendants                     in        such      sums        as a jury            would                 find            fair,     just     and         adequate.


                53.   By      reason             of         the        foregoing,            Plaintiff               is entitled                        to punitive             damages              from           defendants              in


                      such          sums         as a jury                 would           find       fair,        just         and            adequate.


                54.   The       amount                    of     damages             sought            exceeds                  the       jurisdiction                   of    all    lower         courts          which          would


                      otherwise                 have             jurisdiction.


                55.   This          action            falls        within           exceptions                 to Article                      16 of the           C.P.L.R.


                             AS          AND               FOR           A FOURTH                       CAUSE                    OF ACTION                               FOR          NEGLIGENCE


                                                                      AGAINST                     CRESTWOOD                                      SERVICES.                      INC.


                56.   Plaintiffs                repeat,                 reiterate          and         reallege                 each              and          every          allegation             contained               in     those


                      paragraphs                      of       this      Complaint                marked                  and         designated                   1. through                55.,     inclusive,             with         the


                      same           force           and          effect         as if hereinafter                        set    forth             at length.


                57.   At      all        times             mentioned                 herein,            defendant                         CRESTWOOD                                  SERVICES,                      INC.       owed          a



                      duty          of        care,            including             but     not        limited                 to        in     locis         parentis,             to    keep       the       children            of     its




                                                                                                  11 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                                      INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 Page 13 of 18 PageID
                                                                    RECEIVED        #: 03/09/2020
                                                                              NYSCEF:  20




                        school          and/or              residential              care        facility          safe      from          sexual                abuse         by     its     counselors              under         its



                        supervision,                    including                 on      company                  premises,                and            control             that         ultimately             befell         the



                        plaintiff,            and       they            had      a duty        to supervise                Riley           and/or            McCall.


                58.     At     all     times           mentioned                  herein,          defendant               CRESTWOOD                                    SERVICES,                        INC.       and/or          its



                        agents,           servants                      and/or         employees                 breached                  the         above-stated                         duty         in    a   negligent,


                        reckless,             willful             and       wanton          maññer,              and      caused            Plaintiff                  to be sexually                    assaulted.


                59.     As     a result           of        the     negligence              of     defendant               CRESTWOOD                                     SERVICES,                        INC.      and/or          its



                        agents,           servants                      and/or         employees,                   Plaintiff              was             .caused             serious             personal           injuries,


                        emotional                   distress,                 mental             pain         and          suffering,                      mental              anguish                and/or          physical


                        manifestations                            thereof,          and          other           losses,           all          of         which              have          not       as      of    yet       been


                        ascertained.


                60.     By       reason               of          the       foregoing,               Plaintiff             is     entitled                  to         compensatory                       damages             from


                        defendants                in        such         sums      as a jury               would          fmd      fair,        just        and         adequate.


                61.     By     reason            of        the      foregoing,              Plaintiff            is entitled               to        punitive            damages                  from        defendants            in


                        such         sums        as a jury                would         find       fair,     just      and       adequate.



                62.     The      amount                of     damages              sought           exceeds            the      jurisdiction                      of    all     lower         courts          which         would


                        otherwise               have          jurisdiction.


                63.     This         action         falls          within         exceptions                to Article             16 of             the     C.P.L.R.



                        AS AND                 FOR               A FIFTH                CAUSE                OF ACTION                           FOR             NEGLIGENT                            HIRING.

                      RETENTION                         AND              SUPERVISION                          AGAINST                       CRESTWOOD                                   SERVICES,                     INC.



                64.     Plaintiff             repeats,              reiterates            and       realleges              each          and           every            allegation                 coñtaiñêd          in     those


                        paragraphs                of        this         Complaint             marked               and      designated                     1. through                63.,         inclusive,         with        the


                        same          force       and            effect       as if hereinafter                     set forth            at length.




                                                                                               12 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                                     INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 Page 14 of 18 PageID
                                                                    RECEIVED        #: 03/09/2020
                                                                              NYSCEF:  21



                65.   Defendant               CRESTWOOD                                     SERVICES,                             INC.,            had      a duty              to       supervise                 and      prevent


                      known          risks         of    harm              to the         children          of       its     schools              and/or          residential                   treatment             facility            by


                      its   counselors.


                66.   Defendant               was            negligent               in      hiring,         retaining                    and       supervising                    their         personnel,                 such          as


                      McCall          and/or              Riley,              who         were         careless,              unskillful,                 negligent,                    reckless             and      acted          in     a


                      willful         and          wanton                   manner            in      not        possessing                       the     requisite               knowledge                     and         skill         of


                      counselors              and             other           school           and/or              residential                    treatment                  facility            officials            and           other


                      supervisors              who             should            have        properly                been          supervising                   the        counselors                   and    other         school


                      and/or         residential                    care        facility            staff       to     ensure              the          safety         of      the        children             of     its     school


                      and/or        residential                    care       facility.


                67.   Defendant               CRESTWOOD                                      SERVICES,                            INC.             knew           or         should             have           known             Riley


                      and/or        McCall               sexually               abused             and/or            had      the         propensity                  to     sexually             abuse         children              and


                      did       nothing        to       stop         it.


                68.   As        a result       of        such          negligent              hiring,            supervising                       and     retention,                   Plaintiff            was         caused           to


                      suffer        serious             personal               injuries,            emotional                 distress,             conscious                  pain        and           suffering,          mental


                      anguish             and/or             physical             manifestations                       thereof,              and         other         losses,            all       of     which          have        not


                      as of yet           been          ascertained.


                69.   By         reason           of         the           foregoing,               Plaintiff                is     entitled               to         compensatory                          damages                 from


                      defendants              in        such        sums          as a jury            would               find      fair,        just     and         adequate.


                70.   By     reason          of        the     foregoing,                  Plaintiff             is entitled                 to    punitive                damages               from          defeñdants                 in


                      such        sums       as a jury                would           find         fair,    just       and         adequate.


                71.   The        amount            of    damages                  sought            exceeds                the jurisdiction                      of    all      lower           courts         which          would


                      otherwise             have         jurisdiction.




                                                                                             13 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                              INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 Page 15 of 18 PageID
                                                                    RECEIVED        #: 03/09/2020
                                                                              NYSCEF:  22



                72.    This        action       falls           within          exceptions                 to Article             16 of the           C.P.L.R.


                  AS   AND         FOR         THE               SIXTH             CAUSE                   OF      ACTION                   FOR            NEGLIGENT                           INFLICTION

                        OF      EMOTIONAL                                  DISTRESS                   AGAINST                     CRESTWOOD                                SERVICES.                       INC.



                73.    Plaintiff            repeats,             reiterates             and         realleges              each        and        every           allegation               contained               in     those


                       paragraphs              of        this       Complaint                 marked               and     designated                 1. through                  72.,     inclusive,             with         the


                       same         force      and         effect           as if herein              set     forth        at length.


                74.    Defendant                CRESTWOOD                                     SERVICES,                          INC.          and           their          agents,            servants                 and/or



                       employees,               knew                or     reasonably               should            have        known              that        the      failure         to   properly                 advise,


                       supervise             and         hire        Riley        and/or             McCall,              the     counselors                 who           sexually            abused             Plaintiff,


                       would         and       did       proximately                   result         in physical                 and      emotioñãl                   distress          to Plaintiff.



                75.    Defendant                CERSTWOOD                                     SERVICES,                          INC.          and           their          agents,            servants                 and/or


                       employees                knew                or      reasonably                should             have        known                that      the      sexual            abuse             and      other


                       improper              conduct                would         and         did         proximately                result          in     physical               and      emotional               distress


                       to Plaintiff.


                76.    Defendant               has        the        power,            ability,            authority             and       duty       to         intervene           with           and/or         stop        the


                       improper               conduct                    that    resulted             in      Plaintiff             being            sexually               abused             by        Riley          and/or


                       McCall.


                77.    Despite          said         knowledge,                    power             and        duty,           defendant             negligently                   failed          to     act     so      as to



                       stop,       prevent,              and         prohibit           the       improper                conduct             that         resulted           in     Riley          and/or          McCall



                       sexually             abusing              Plaintiff.


                78.    By       reason             of         the         foregoing,                Plaintiff              is     entitled            to         compensatory                       damages                from


                       defendants              in       such         sums        as a jury            would              find     fair,     just      and         adequate.


                79.    By      reason         of        the      foregoing,               Plaintiff             is entitled               to punitive               damages                from          defendants               in


                       such        sums       as a jury                  would      find          fair,     just       and       adequate.




                                                                                            14 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                           INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 Page 16 of 18 PageID
                                                                    RECEIVED        #: 03/09/2020
                                                                              NYSCEF:  23




               80.      The     amount       of     damages           sought      exceeds        the jurisdiction           of   all    lower         courts        which        would


                        otherwise         have      jurisdiction.



               81.      This    action      falls     within        exceptions       to     Article     16 of the         C.P.L.R.



                        WHEREFORE,                    Plaintiff         demands       judgemêñt            against        defendant             in    such         sum      as   a jury


               would     find    fair,    adequate         and      just.


               Dated:    New        York,     New        York
                          March          9, 2020
                                                                                                         MERSON               LAW,        PLLC


                                                                                                         By:
                                                                                                                Jordan              .    erson

                                                                                                                Attorney            for Plaintiff
                                                                                                                                    58th                    34th
                                                                                                                    150   East           street                     Fl00r

                                                                                                                New         York,       New          York          10155

                                                                                                                (212)        603-9100




                                                                               15 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                                                                                   INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 Page 17 of 18 PageID
                                                                    RECEIVED        #: 03/09/2020
                                                                              NYSCEF:  24




                SUPREME                     COURT                OF            THE        STATE            OF NEW YORK
                COUNTY                 OF KINGS
                _________                                 ---___----                                             -
                                                                                                                      ,--------X
                JOHN            DOE,
                                                                                                                                                       Index           No.:                                    /20



                                                                                    Plaintiff,
                                                  -against            -


                                                                                                                                                       ATTORNEY
                WOODS                                                            INC.            and           CRESTWOOD                                VERIFICATION
                                            SERVICES,
                SERVICES,                    INC.,


                                                                                    Defendants.
                -------------------------                                                                --------------X
                JORDAN                 K.        MERSON,                     an attorney               duly     admitted            to practice          in     the    Courts          of    NewYork


                State,         and     a member                   of       the         firm      MERSON               LAW,           PLLC.,           attorneys               for    the    plaintiffs          in


                the    within          action,          hereby                 affirms        under       penalty          of perjury:


                                That        he      has        read        the      within        complaint             and       knows        the     contents           thereof,          and       that     the


                same        is true         to    his     own         knowledge,                  except        as to      the     matters      therein          stated         to   be     alleged          upon


                information                 and      belief,          and        that     as to those          matters           he believes          it to be        true.


                                That        the      sources              of     his     information            and        knowledge            are     investigations                 and        records       in


                the    file.


                                That        the      reason           this        verification            is   made        by      affirmant          and       not    by      the    plaintiff          is that


                the    plaintiff            is not      within             the     County         where        the    attorney         has     his    office.




                Dated:         New          York,         New             York
                                March            9, 2020




                                                                                                                 JORDAN               K.     MERSON




                                                                                                 16 of 17
FILED: KINGS COUNTY CLERK 03/09/2020 06:12 PM                                                                              INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                1                  Document 1-1 Filed 12/17/20 Page 18 of 18 PageID
                                                                    RECEIVED        #: 03/09/2020
                                                                              NYSCEF:  25



                     Index         No.                                                                       Year   2020


                     SUPREME                   COURT      OF THE           STATE         OF   NEW YORK
                     COUNTY                  OF KINGS


                    JOHN            DOE,


                                                                                              Plainti   ff


                                                          - against-




                    WOODS                SERVICES,        INC.     and     CRESTWOOD
                    SERVICES,                 INC.,


                                                                                              De fendant(s),




                                     SUMMONS                AND        VERIFIED           COMPLAINT



                                                         Merson           Law,    PLLC.

                                                              AttorneysforPlaintiff(s)


                                                       OficeandPost O_ficeAddress, Telephone
                                                                   58th            34th
                                                       150 East          Street
                                                      New    York,        New    York     10155

                                                                 (212)     603-9100




                    To:      All         Parties




                                                                         17 of 17
